UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 18, 2012 QUALSTAR CORPORATION (Exact name of registrant as specified in its charter) California 000-30083 95-3927330 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(805) 583-7744 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)At a meeting of Qualstar’s Board of Directors held on September 18, 2012, Mr. Robert E. Rich tendered his resignation as a director of the Company, to be effective as of September 24, 2012.At the time of his resignation, Mr. Rich was a member of the Nominating Committee of the Board. (d)At the meeting of Qualstar’s Board of Directors held on September 18, 2012, the Board unanimously elected Mr. Daniel Molhoek as a director of the Company to fill the vacancy on the Board resulting from Mr. Rich’s resignation, to be effective as of September 24, 2012. A press release announcing the resignation of Mr. Rich and the election of Mr. Molhoek was issued on September 24, 2012, a copy of whichis filed as Exhibit 99.1 to this report. Item 9.01 Exhibits. Exhibit Number
